DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 03/31/2022 have been entered. Claims 24-28, 30, 33-40 remain pending in the application. Claims 24, 26, 30, and 37 are newly amended, Claims 38-40 are newly added, and Claim 29 is newly canceled. Applicant’s amendments to the Claims have overcome each and every 35 U.S.C. 112(b) rejection previously set forth in the Non-final Office Action mailed 02/03/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 39 is rejected under 35 U.S.C. 103 as being unpatentable over Hyun (KR 101278175) in view of Jeong et al. (WO 2015046706).
Regarding Claim 39, Hyun teaches an article of footwear (under “INDUSTRIAL APPLICABILITY” heading, “sole of the present invention can be applied to a variety of footwear”) comprising: a midsole (20) including: a first cushioning component (20-2) configured as a midsole core (Fig. 2 shows the first cushioning component (20-2) being a midsole core); and a second cushioning component (20-1) configured as an outer shell defining a central cavity (figs. 2 and 3A-C show the second cushioning component (20-2) being an outer shell defining a central cavity); wherein the midsole core (20-2) is disposed in the central cavity with the outer shell (20-1) bordering an entire outer periphery of the midsole core from an upper surface of the midsole core to a lower surface of the midsole core (fig. 2 shows the midsole core (20-2) being disposed in the central cavity and the outer shell (20-1) bordering an entire outer periphery of the midsole core (20-2), figs. 3A-C show the outer shell bordering the midsole core from an upper surface of the midsole core to a lower surface of the midsole core; 10th paragraph under “DESCRIPTION OF EMBODIMENTS” heading, “a first midsole 20-1 is to achieve an outer rim of the midsole (20), the inside of the first midsole 20-1 second midsole (20 -2) is to be formed”).
Hyun does not teach the outer shell defining a plurality of through holes exposing a lateral side and a medial side of the midsole core. 
Attention is drawn to Jeong et al, which teaches an analogous article of footwear. Jeong et al. teaches an article of footwear (fig. 1) comprising: a midsole (10) including: a first cushioning component (120) configured as a midsole core; and a second cushioning component (110) configured as an outer shell defining a central cavity (fig. 2 shows the second cushioning component defining a central cavity); wherein the midsole core (120) is disposed in the central cavity with the outer shell (110) bordering an outer periphery of the midsole core from an upper surface of the midsole core to a lower surface of the midsole core (fig. 4 shows the outer shell (110) bordering the outer periphery of the midsole core (120) from an upper surface to a lower surface of the midsole core and the midsole core being disposed in the central cavity), and the outer shell (110) defining a plurality of through holes (112) exposing a lateral side and a medial side of the midsole core (fig. 3 shows the through holes (112) extending through the outer shell (110) so that the midsole core (120) would be exposed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun to include the teachings of Jeong et al. such that the outer shell defining a plurality of through holes exposing a lateral side and a medial side of the midsole core so as to allow a decorative member to be attached to the midsole via the through hole (6th paragraph under “BEST MODE” heading, “the outer midsole 110 may be formed with at least one or more holes 112 or grooves 111 for fixing the decorative member 113”).
Claim(s) 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hyun (KR 101278175) in view of Jeong et al. (WO 2015046706), and further in view of Adamik (US 4302892).
Regarding Claim 40, Hyun teaches the article of footwear of Claim 39, as discussed in the rejections above. Hyun further teaches wherein the outer shell (20-1) comprises: a lateral shell body (see annotated Fig.) extending along the lateral side of the midsole core; a medial shell body (see annotated Fig.) extending along the medial side of the midsole core (20-1) (annotated fig. 2 shows the lateral and medial shell bodies extending along the lateral and medial sides of the midsole core (20-1) respectively); and the lateral shell body is coupled to the medial shell body forward of the midsole core and rearward of the midsole core (annotated fig. 1 shows the lateral shell body and the medial shell body being coupled to each other forward and rearward of the midsole core).
Hyun does not teach wherein the medial shell body and the lateral shell body are discrete components.
Attention is drawn to Adamik, which teaches an analogous article of footwear. Adamik teaches an article of footwear (10) comprising: a midsole (18) including: a first cushioning component (22) configured as a midsole core (fig. 8 shows the first cushioning component (22) configured as the midsole core); and a second cushioning component (collectively reference characters 42, 44, 46) configured as an outer shell defining a central cavity (fig. 8 shows the second cushioning component (42, 44, 46) being an outer shell and defining a central cavity); wherein the midsole core is disposed in the central cavity with the outer shell bordering an outer periphery of the midsole core (fig. 8 shows the midsole core (22) being disposed in the central cavity formed by the outer shell (42, 44, 46), the outer shell bordering an outer periphery of the midsole core (22)). Adamik further teaches wherein the outer shell (42, 44, 46) comprises: a lateral shell body (44) extending along the lateral side of the midsole core; a medial shell body (42) extending along the medial side of the midsole core (fig. 8 shows the lateral (44) and medial (42) shell bodies extending along the lateral and medial sides of the midsole core, respectively); and the medial shell body (42) and the lateral shell body (44) are discrete components and the lateral shell body (44) is coupled to the medial shell body (42) rearward of the midsole core (22) (fig. 8 shows the lateral (44) and medial (42) shell bodies being discrete components coupled to one another rearward of the midsole core (22)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hyun to include the teachings of Adamik such that the medial shell body and the lateral shell body are discrete components so as to allow the different components to have different properties, such as hardness (col. 4 ll. 54-56, “side members 42 and 44 each have a hardness of about 50, and heel member 46 has a hardness of about 40”).

    PNG
    media_image1.png
    366
    625
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    617
    533
    media_image2.png
    Greyscale

Allowable Subject Matter
Claims 24-28, 30, and 33-38 are allowed.
Response to Arguments
Applicant’s arguments, see Remarks, filed 03/31/2022, with respect to Claims 24-30 and 33-37 have been fully considered and are persuasive.  The 35 U.S.C. 102 rejection of Claims 24 and 25 and the 35 U.S.C. 103 rejection of Claims 26-30 and 33-37 has been withdrawn. Examiner agrees that the newly added limitations in Claim 24 overcome the prior art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Parracho et al. (US 4731939) teaches a midsole for an article of footwear, the midsole having a core and an outer shell, the outer shell being formed of discrete medial and lateral bodies. McCarron (US 2011/0271553) teaches an article of footwear having a midsole, the midsole having an outer shell made of discrete medial and lateral bodies, the medial and lateral bodies having planar bonding surfaces bonded to each other at the rear and forward of the midsole.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        

/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732